United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1917
                                    ___________

Joseph Mays,                          *
                                      *
          Appellant,                  *
                                      * Appeal from the United States
    v.                                * District Court for the
                                      * Eastern District of Missouri.
Commissioner of Internal Revenue,     *
                                      *      [UNPUBLISHED]
          Appellee.                   *
                                 ___________

                           Submitted: May 7, 1999
                               Filed: July 12, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Joseph Mays commenced this action challenging an income tax deficiency
determination by the Commissioner of Internal Revenue for Mr. Mays’s 1997 tax year.
The district court1 dismissed the complaint on the ground that a taxpayer who wishes
to challenge a deficiency prior to paying the tax must proceed by petition to the United
States Tax Court. See 26 U.S.C. §§ 6213, 7442. Mr. Mays appeals. We affirm for




      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.
the reason stated by the district court. See 8th Cir. R. 47A(a). We deny Mr. Mays’s
motion to correct the district court’s docket entries.

      A true copy.

            Attest:

                       CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-